ON MOTION FOR REHEARING.
We cannot agree with appellant that a judgment rendered against a surety alone and despite the provisions of Arts. 1986, 1987, 2088, V.T.C.S. and Rules 31 and 163, T.R.C.P. is void. There are circumstances under which a judgment may be rendered against a surety without judgment being taken against the principal. Art. 2088, supra, Reed v. Buck, 370 S.W.2d 867, Tex. Sup.
Lack of jurisdiction and improper exercise of jurisdiction are vitally different concepts. A court having jurisdiction has the power to determine a cause rightfully or wrongfully. 15 Tex.Jur.2d, Courts, Sec. 50, p. 475.
We are disturbed here because the record clearly establishes that no final judgment has been rendered in this case. A judgment to be appealable must dispose of all issues and parties. North East Independent School District v. Aldridge, 400 S.W.2d 893, Tex.Sup.Ct. Only when a final judgment has been rendered and properly appealed will this Court be authorized to review it.
We were careful to note in our original opinion that we only affirmed the order of the trial court refusing to set aside the judgment against appellant. This ruling applies only to the method employed by appellant to attack such judgment. We did not intend to preclude appellant from interposing any defense it may have in this suit or to complain after a final judgment has been rendered.
The motion is overruled.